Name: Commission Regulation (EEC) No 3563/91 of 6 December 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/32 Official Journal of the European Communities 7. 12. 91 COMMISSION REGULATION (EEC) No 3563/91 of 6 December 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 3479/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 7 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p. 11 . O OJ No L 279, 7. 10 . 1991 , p. 43. 0 OJ No L 167, 25. 7. 1972, p. 9 . Ã  OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 303, 1 . 11 . 1991 , p . 34. (') OJ No L 328 , 30. 11 . 1991 , p. 43. 0 OJ No L 266, 28. 9 . 1983, p. 1 . 7. 12. 91 Official Journal of the European Communities No L 336/33 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain 16,542 16,740 16,938 17,216 15,994 16,422  Portugal 25,622 25,820 26,018 26,296 25,074 25,502  Other Member States 16,542 16,740 16,938 17,216 15,994 16,422 2. Final aids : || \ Seed harvested and processed in : \  Federal Republic of Germany (DM) 38,94 39,41 39,88 40,53 37,65 38,66  Netherlands (Fl) 43,88 44,40 44,93 45,67 42,43 43,56  BLEU (Bfrs/Lfrs) 803,22 812,83 822,45 835,95 776,61 797,39  France (FF) 130,61 132,17 133,74 135,93 126,28 129,66  Denmark (Dkr) ' 148,55 150,32 152,10 154,60 143,62 147,47  Ireland ( £ Iri) 14,537 14,711 14,885 15,129 14,055 14,468  United Kingdom ( £) 12,860 13,016 13,173 13,395 12,393 12,737  Italy (Lit) 29 138 29 487 29 835 30 325 28 173 28 837  Greece (Dr) 3 984,58 4 002,25 4 009,88 4 047,45 3 709,99 3 703,79  Spain (Pta) 2 543,38 2 573,39 2 603,40 2 643,18 2 463,53 2 513,63  Portugal (Esc) 5 386,33 5 427,78 5 469,23 5 527,13 5 276,47 5 355,49 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period. 4 5th period 5 1 . Gross aids (ECU): I  Spain 17,792 17,990 18,188 18,466 17,244 17,672  Portugal 26,872 27,070 27,268 27,546 26,324 26,752  Other Member States 17,792 17,990 18,188 18,466 17,244 17,672 2. Final aids : \ \ \ \ Seed harvested and processed in : I \ \  Federal Republic of Germany (DM) 41,89 42,35 42,82 43,47 40,60 41,60  Netherlands (Fl) 47,19 47,72 48,24 48,98 45,74 46,88  BLEU (Bfrs/Lfrs) 863,91 873,53 883,14 896,64 837,30 858,09  France (FF) 140,48 142,04 143,61 145,80 136,15 139,53  Denmark (Dkr) 159,77 161,55 163,33 165,82 154,85 158,69  Ireland ( £ Irl) 15,635 15,809 15,983 16,227 15,154 15,567  United Kingdom ( £) 13,854 14,010 14,167 14,389 13,387 13,731  Italy (Lit) 31 340 31 688 32 037 32 527 30 374 31 038  Greece (Dr) 4 299,73 4 317,40 4 325,03 4 362,60 4 025,14 4 018,94  Spain (Pta) 2 731,92 2 761,93 2 791,94 2 831,71 2 652,06 2 702,16  Portugal (Esc) 5 647,18 5 688,62 5 730,07 5 787,98 5 537,31 5 616,33 No L 336/34 Official Journal of the European Communities 7. 12. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) :  Spain 28,200 28,650 28,981 29,312 28,624  Portugal 35,352 35,800 36,131 36,462 35,793  Other Member States 16,922 17,370 17,701 18,032 17,363 2. Final aids : l (a) Seed harvested and processed in : I I  Federal Republic of Germany \ (DM) 39,84 40,89 41,67 42,45 40,88  Netherlands (Fl) 44,89 46,07 46,95 47,83 46,06  BLEU (Bfrs/Lfrs) 821,67 843,42 859,50 875,57 843,08  France (FF) 133,61 137,15 139,76 142,37 137,09  Denmark (Dkr) 151,96 155,98 158,95 161,93 155,92  Ireland ( £ Irl) 14,871 15,264 15,555 15,846 15,258  United Kingdom ( £) 13,101 13,460 13,725 13,989 13,437  Italy (Lit) 29 807 30 596 31 179 31 762 30 584  Greece (Dr) 4 042,26 4 119,54 4154,35 4 199,30 4 011,44  Portugal (Esc) 7 421,99 7 515,00 7 583,94 7 652,89 7 516,12 (b) Seed harvested in Spain and IIll processed : IlIl||\\  in Spain (Pta) 4 307,95 4 375,31 4 425,09 4 472,62 4 372,01  in another Member State (Pta) 4 370,25 4 437,29 4 487,07 4 534,65 4 436,80 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,038500 2,037110 2,036030 2,035070 2,035070 2,032380 Fl 2,297580 2,296050 2,294680 2,293680 2,293680 2,290560 Bfrs/Lfrs 41,992600 41,958200 41,937700 41,910899 41,910899 41,844900 FF 6,963480 6,960780 6,958200 6,955890 6,955890 6,949350 Dkr 7,921220 7,914630 7,910390 7,908160 7,908160 7,900030 £Irl 0,764608 0,764646 0,764359 0,764303 0,764303 0,758754 £ 0,712477 0,712623 0,712815 0,712995 0,712995 0,713605 Lit 1 536,40 1 539,62 1 541,68 1 543,46 1 543,46 1 549,02 Dr 232,00600 235,16300 237,77900 239,86800 239,86800 246,69400 Esc 181,42700 181,58600 181,84000 182,25900 182,25900 182,91000 Pta 129,82200 130,09700 130,35800 130,59100 130,59100 131,34200